DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savitski, US Pub. No. 2019/0250781.
Regarding claim 1, Savitski teaches a system for generating one or more clothing recommendation for a user (fig. 2C), the system comprising: a mirror including a first side and a second side (figs. 3A and 3B), the first side including a reflective surface (fig. 2C); a display device configured to display one or more images to the user while the user views the first side of the mirror (figs. 3A, 3B); a memory configured to store a wardrobe database including clothing data related to a plurality of items of clothing owned by the user (fig. 2A, memory 103); and a processor (fig. 2A, processor 102) programmed to access the clothing data in the 
Regarding claim 2, Savitski teaches wherein at least one of the processor and the memory is located remotely from the display device ([0043]).
Regarding claim 3, Savitski teaches wherein the processor generates the clothing recommendation based on an expert model developed using preferences of a third party expert (0046]).
Regarding claim 4, Savitski teaches wherein the processor is programmed to enable the user to select the expert model from a plurality of expert models developed, respectively, using preferences of a plurality of third party experts ([0046]).
Regarding claim 6, Savitski teaches wherein the processor is programmed to generate the clothing recommendation at least in part on one or more of a current weather forecast or information from the user’s calendar ([0032, 0037]).
Regarding claim 7, Savitski teaches wherein the display device is mounted on the second side of the mirror, and the mirror is configured to be made at least partially transparent so that display of the clothing recommendation is viewable through the first side while the user views on the first side ([0039]).
Regarding claim 8, it is a system of claim 1 and is rejected on the same grounds presented above (Savitski teaches a camera device 105 that reads on applicant’s image capturing device).

Regarding claim 12, Savitski teaches wherein the processor is configured to extract at least some of the clothing data from the one or more image recorded by the camera ([0044]).
Regarding claim 13, Savitski teaches wherein the processor is configured to cause presentation of the clothing recommendation by causing a display of at least one image related to the suggested clothing which has been recorded by the image ([0044]).
Regarding claim 14, it has similar limitations to those of claim 6 and is rejected on the same grounds presented above.
Regarding claim 15, it is a method of claim 1 and is rejected on the same grounds presented above.
Regarding claims 16 and 17, they have similar limitations to those of claims 3 and 4, and are rejected on the same grounds presented above.
Regarding claim 18, it has similar limitations to those of claim 6 and is rejected on the same grounds above.
Allowable Subject Matter
Claims 5, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests calculating a total score for the multiple plurality of clothing items and performing an action based on that total score.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Broxson, US Pub. No. 2018/0032227 teaches a smart mirror system with a wardrobe selection feature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622